Reasons for Allowance
Claims 1-20 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: claim 1 recites (among other features) a system including a set of instructions configured to retarget camera motion, comprising: receiving data describing a position of a target along a target path, receiving data describing a position and an orientation of a first camera along a first camera path, computing a second camera path for a second camera, the second camera path corresponding to the first camera path, wherein orientation data corresponding to the second camera path is modified to place the target at the center of a camera screen and removing a camera rotation roll for the second camera, computing a difference between the first camera path and the second camera path, and applying the computed difference to a third camera path.  
While the prior art discloses one or more of the recited features, the prior art fails to anticipate or make obvious all of the recited features of claim 1.  U.S. Patent No. 8,594,488 to Grundmann and U.S. Patent No. 8,964,052 to Wooley are representative of the prior art.  
Grundmann discloses a method and system for video retargeting using motion saliency including receiving data describing a position of a target along a target path and then generating a modified video cropping or scaling the original video (e.g., see at least Figs. 7A-D and 8, see also column 3, lines 23-39 and column 4, lines 24-50).  Grundmann fails to disclose receiving data describing a position and an orientation of a first camera along a first camera path, computing a second camera path for a second camera, the second camera path corresponding to the first camera path, wherein orientation data corresponding to the second camera path is modified to place the target at the center of a camera screen and removing a camera rotation roll for the second camera, computing a difference between the first camera path and the second camera path, and applying the computed difference to a third camera path.  
Wooley discloses controlling a virtual camera that allows motion restraints including limiting rotation (e.g., see Fig. 8, see also column 7, lines 4-20), but is silent regarding receiving data describing a position and an orientation of a first camera along a first camera path, computing a second camera path for a second camera, the second camera path corresponding to the first camera path, wherein orientation data corresponding to the second camera path is modified to place the target at the center of a camera screen and removing a camera rotation roll for the second camera, computing a difference between the first camera path and the second camera path, and applying the computed difference to a third camera path.  
U.S. Patent Application Publication No. 2013/0182902 to Holz, U.S. Patent Application Publication No. 2019/0102950 to Lu Hill, U.S. Patent Application Publication No. 2015/0294492 to Koch, U.S. Patent Application Publication No. 2015/0097937 to Kord, and U.S. Patent Application Publication No. 2018/0359414 to Wang are cited as relevant prior art in the field of video motion capture and augmentation, but also fail to anticipate or make obvious the features recited in claim 1.  
Independent claims 8 and 15 are similar to claim 1 and allowed based on the same analysis.  Dependent claims 2-7, 9-14, and 16-20 are allowed based on their dependency from claims 1, 8, and 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James S. McClellan/Primary Examiner, Art Unit 3715